 

Exhibit 10.2

SUBLEASE AGREEMENT

 

This is an agreement to sublet office space located at 4 700 Spring Street,
Suite 304, La Mesa, California 9 I 942 according to the terms specified below.

 

The sublessor agrees to sublet and the subtenant agrees to take the premises
described below. Both parties agree to keep, perform and fulfill the promises,
conditions and agreements below:

 

I. The sublessor is: BST Partners

 

2. The subtenant is: Regen BioPharma, Inc.

 

3. The term of this sublease is month to month beginning November 1, 2018.

 

4. The rent payable to the sublessor by the subtenant is equal to Five Thousand
Dollars per month ($5,000) is to be paid in at such time specified in accordance
with the original lease agreement between the sublessor and the lessor.

 

5. All charges for utilities connected with premises which are to be paid by the
sublessor under the master lease shall be paid by the subtenant for the term of
this sublease to the extent that such charges exceed the difference between the
rent payable to the lessor by the sublessor under the master lease and the rent
payable to the sublessor by the subtenant hall be paid by the subtenant for the
term of this sublease.

 

6. Subtenant agrees to surrender and deliver to the sublessor the premises and
all furniture and decorations within the premises in as good a condition as they
were at the beginning of the term, reasonable wear and tear excepted. The
subtenant will be liable to the sub lessor for any damages occurring to the
premises or the contents thereof or to the building which are done by the
subtenant.

 

7. In the event of any legal action concerning this sublease, the losing party
shall pay to the prevailing party reasonable attorney's fees and court costs to
be fixed by the court wherein such judgment shall be entered. The parties hereby
bind themselves to this agreement by their signatures affixed below on this 16
day of November, 2018.

 

BST Partners

By: /s/ David Koos

Chairman and CEO

 

Regen Biopharma, Inc.

By:/s/ David Koos

